Citation Nr: 1029439	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-14 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1957 to July 
1967.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  This matter was previously before the Board in March 
2009 when the Board denied the appellant's claim.  The appellant 
appealed the March 2009 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
February 2010, the Court vacated the Board's March 2009 decision 
and remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record currently before the Board consists of a "rebuilt" 
claims file.  The evidence of record does not indicate that the 
Veteran's claims file was reconstructed in accordance with VA 
Adjudication Procedural Manual M21-1MR (M21-1MR).  Because VA has 
not complied with M21-1MR, it has not fulfilled its duty to 
assist.

Accordingly, the case is REMANDED for the following action:

1.  Follow the steps provided for in M21-
1MR regarding missing claims folders.  If 
the Veteran's original claims file cannot be 
located, document all efforts to locate the 
claims file and then send a letter to the 
appellant and her representative informing 
them that the Veteran's claims file has been 
lost.  That letter should provide notice 
consistent with the VCAA, including notice 
informing her that she may submit evidence in 
support of her claim, to include alternative 
forms of information and evidence, and 
informing her of VA's duty to assist her in 
obtaining evidence.  

After allowing the appellant and her 
representative an appropriate time for her 
response to the notice letter, readjudicate 
her issue on appeal.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


